In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. By entry dated August 25, 1992, this court ordered a stay of a hearing scheduled for August 25,1992, before Judge John E. Corrigan, Cuyahoga County Common Pleas Court, Probate Division. Upon consideration of the motion of respondent, city of Cleveland, for reconsideration of the court’s entry of August 25, 1992,
IT IS ORDERED by the court that said motion be, and the same is hereby, granted.
IT IS FURTHER ORDERED by the court that the stay issued by this court on August 25, 1992 applies only to case No. 1076468, and that a hearing may proceed in case No. 1076466, City of Cleveland v. George Maloofet al., before the Probate Division of the Cuyahoga County Common Pleas Court.
H. Brown and Resnick, JJ., dissent.